Opinion issued February 13, 2003 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01081-CR
____________

KEVIN ALLEN BURNS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 41,842



MEMORANDUM  OPINION
 Appellant filed a motion to dismiss the appeal.  The motion is in writing,
signed by appellant and counsel.  We have not yet issued a decision.  Accordingly,
the appeal is dismissed.  Tex. R. App. P. 42.2(a).
	All pending motions are denied as moot.
	The clerk of this Court is directed to issue mandate immediately.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Nuchia and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).